DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 18-36 are pending in the instant application.

Priority
This application is a U.S. National Phase application under 35 U.S.C. § 371 of International Application No. PCT/EP2017/063441, filed on June 2, 2017 and which claims benefit to German Patent Application No. 10 2016 110 374.8, filed on June 6, 2016.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 02/28/2019, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.


Response to Restriction Requirement
Applicant’s election without traverse of Group II (claims 32-36) in the reply filed on 09/21/2020 is acknowledged.   
Claims 18-31 are withdrawn from further consideration as non-elected subject matter pursuant to 37 CFR 1.142 (b) based on Applicants’ response to the Restriction Requirement.
Claims 32-36 are under examination on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,939,260 (“the `260 patent”) to Inoue et al.

Applicants’ claim 32 is drawn to a particulate TiO2 comprising: a ZrO2 content of 3 to 40 wt.-%, wherein hydrated forms TiO2 and ZrO2 are included; a content of mesopores comprising a pore size of 3-50 nm which is >80 % of a total pore volume of > 0.40 ml/g; a BET >150 m2/g; and a microcrystalline anatase structure comprising a crystallite size of 5-50 nm, wherein, the wt.-% is calculated as oxides based on a weight of a final product.

Applicants’ claim 36 is drawn to a method of using the particulate TiO2 as recited in claim 32 as a catalyst in a heterogeneous catalysis method, a photocatalysis method, a SCR method, a hydrotreating method, a Claus method, or a Fischer Tropsch method, the method comprising: providing the particulate TiO2 as recited in claim 32; and using the particulate TiO2 in a heterogeneous catalysis method, a photocatalysis method, a SCR method, a hydrotreating method, a Claus method, or a Fischer Tropsch method.

The `260 patent discloses a particulate TiO2-SiO2-ZrO2 comprised in a heterogeneous catalyst in a process for producing aromatic or heterocyclic nitriles, which comprises reacting an alkyl-substituted aromatic hydrocarbon or an alkyl-substituted heterocyclic compound with ammonia and oxygen, wherein the resulting particulate had a TiO2: SiO2: ZrO2 mole ratio of 80:16:4 and a BET surface area of 180 m2 /g; and a process of making the particulate thereof, see Abstract and EXAMPLE 3. Anatase is a metastable mineral form of titanium dioxide (TiO2). 2-SiO2-ZrO2 as a heterogeneous catalyst further comprises ammonium metavanadate (NH4VO3) (Col. 6, Lns. 11-22). The mole ratio of TiO2: SiO2: ZrO2 =80:16:4 of the EXAMPLE 3 of the `260 patent reads on the ZrO2 content of 3 to 40 wt.-% of Applicants’ claim 32, and further comprising an SiO2 content of 3 to 20 wt.-% of claim 33.   EXAMPLE 3 of the `260 patent teaches using the particulate TiO2-SiO2-ZrO2 as a heterogeneous catalyst in a process for producing aromatic or heterocyclic nitriles, which reads on Applicants’ claim 36.  
Even though not disclose the physical properties of the particulate TiO2-SiO2-ZrO2 having a content of mesopores comprising a pore size of 3-50 nm which is > 80% of a total pore volume of > 0.40ml/g; and a microcrystalline anatase structure comprising a crystallite size of 5-50 nm, the `260 patent teaches the similar chemical process of making the particulate TiO2-SiO2-ZrO2, see EXAMPLES 1-3 of the `260 patent.  The physical properties above are considered as inherited properties of the particulate.  
For the purpose of search and examination it is assumed until proven otherwise that these values fall within the ranges defined in the present set of claims of the present application.  The claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, claims 32-36 are anticipated. 

Alternatively, claims 32-36 are subject to the following 103(a) rejection:



Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 32-36 are rejected under 35 U.S.C. 103 (a) as unpatentable over the `260 patent.

The `260 patent discloses a particulate TiO2-SiO2-ZrO2 comprised in a heterogeneous catalyst in a process for producing aromatic or heterocyclic nitriles, which comprises reacting an 2: SiO2: ZrO2 mole ratio of 80:16:4 and a BET surface area of 180 m2 /g; and a process of making the particulate thereof, see Abstract and EXAMPLE 3.  Anatase is a metastable mineral form of titanium dioxide (TiO2). In addition, EXAMPLE 3 teaches that the catalyst comprising particulate TiO2-SiO2-ZrO2 as a heterogeneous catalyst further comprises ammonium metavanadate (NH4VO3) (Col. 6, Lns. 11-22). The mole ratio of TiO2: SiO2: ZrO2 =80:16:4 of the EXAMPLE 3 of the `260 patent reads on the ZrO2 content of 3 to 40 wt.-% of Applicants’ claim 32, and further comprising an SiO2 content of 3 to 20 wt.-% of claim 33.   EXAMPLE 3 of the `260 patent teaches using the particulate TiO2-SiO2-ZrO2 as a heterogeneous catalyst in a process for producing aromatic or heterocyclic nitriles, which reads on Applicants’ claim 36.  

The difference between Applicants’ claim 32 and the invention disclosed in the `260 patent is that the prior art is silent on the some physical properties of the claimed particulate TiO2-SiO2-ZrO2 which has a content of mesopores comprising a pore size of 3-50 nm which is > 80% of a total pore volume of > 0.40ml/g; and a microcrystalline anatase structure comprising a crystallite size of 5-50 nm.

However, the difference would have been obvious over the `260 patent because the prior art teaches the similar chemical process of making the particulate TiO2-SiO2-ZrO2, see EXAMPLES 1-3 of the `260 patent.  Applicants’ claims 32-36 and the `260 patent are drawn to the particulate TiO2-SiO2-ZrO2 as a component of a heterogeneous catalyst for the same application of a heterogeneous catalysis method made with the similar chemical process.  The claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255,195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the process for the desired superabsorbent in view of the teachings in the combined references, and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  


Conclusions
Claims 32-36 are rejected.
Claims 18-31 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/YONG L CHU/Primary Examiner, Art Unit 1731